 



Exhibit 10.78
HERBALIFE LTD.
EMPLOYEE STOCK PURCHASE PLAN
(Adopted in March 15, 2007 and Approved by Shareholders April 26, 2007)
     Herbalife Ltd. (the “Company”) hereby establishes and adopts the Herbalife
Ltd. Employee Stock Purchase Plan (the “Plan”).
1. PURPOSE
     The purpose of the Plan is to provide eligible employees of the Company and
its subsidiaries with an opportunity to participate in the Company’s success by
purchasing the Company’s Common Shares through payroll deductions. The Company
intends the Plan to qualify as an “employee stock purchase plan” within the
meaning of Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), and the provisions of the Plan shall be construed in a manner
consistent with the requirements of Section 423 of the Code. Notwithstanding the
foregoing, a subplan established pursuant to Section 11 hereof shall not be
considered part of the Plan for purposes of Section 423 of the Code.
2. DEFINITIONS
     2.1. “Account” shall mean the account maintained on behalf of the Committee
to which are credited (i) payroll deductions pursuant to Section 6 and
(ii) Common Shares acquired upon exercise of an option pursuant to Section 7.
     2.2. “Authorization Form” shall mean a form established by the Committee
authorizing payroll deductions as set forth in Section 4 and such other terms
and conditions as the Committee from time to time may determine.
     2.3. “Board” shall mean the board of directors of the Company.
     2.4. “Committee” shall mean a committee of one or more members, designated
by the Board to administer the Plan, which may consist of directors, officers or
other employees.
     2.5. “Common Shares” means the Company’s common shares, par value $.001,
subject to adjustment as provided in Section 14.
     2.6. “Compensation” shall mean the regular salary of a Participant from the
Company or a Designated Subsidiary. Compensation shall be determined prior to
the Employee’s pre-tax contributions pursuant to Section 125 and Section 401(k)
of the Code, and shall exclude bonuses, compensation from the exercise of stock
options or from non-taxable fringe benefits provided by the Company or a
Designated Subsidiary.
     2.7. “Designated Subsidiaries” shall mean Subsidiaries that have been
designated by the Committee from time to time, in its sole discretion, as
eligible to participate in the Plan.

 



--------------------------------------------------------------------------------



 



     2.8. “Eligible Employee” shall mean any Employee who has completed at least
sixty (60) days of continuous employment with the Company or a Subsidiary
excluding:
          (a) any Employee who customarily is employed for 20 hours or less per
week;
          (b) any Employee who customarily is employed for not more than five
(5) months in a calendar year, or
          (c) any Employee who would own for purposes of Section 424(b)(3) of
the Code, stock possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company (or of a Subsidiary
or parent, if any).
     2.9. “Employee” means any individual classified as an employee (within the
meaning of Section 3401(c) of the Code) by the Company or a Designated
Subsidiary on the Company’s or such Designated Subsidiary’s payroll records
during the relevant participation period. Individuals classified as independent
contractors, consultants, advisers, or members of the Board or the board of
directors of a Designated Subsidiary are not considered “Employees” solely by
virtue of such station.
     2.10. “Exercise Date” shall mean the last business day of each Offering
Period in which payroll deductions are made under the Plan.
     2.11. “Fair Market Value” per share as of a particular date shall mean the
per share closing sales price of the Common Shares as reported on the New York
Stock Exchange on that date (or if there were no reported prices on such date,
on the last preceding date on which the prices were reported) or, if the Company
is not then listed on the New York Stock Exchange, on such other principal
securities exchange on which the Common Shares are traded.
     2.12. “Offering Date” shall mean the first business day of each Offering
Period.
     2.13. “Offering Period” shall mean a period of six (6) months, or such
other period of time as determined from time to time by the Committee. In no
event shall an Offering Period exceed twenty-seven (27) months. The first
Offering Period shall commence after shareholder approval of the Plan.
     2.14. “Participant” shall mean an Eligible Employee who participates in the
Plan.
     2.15. “Subsidiary” shall mean any corporation having the relationship to
the Company described in Section 424(f) of the Code.
3. SHARES SUBJECT TO THE PLAN
     Subject to Section 14, 1,000,000 Common Shares may be issued under the
Plan. Such shares may be authorized but unissued Common Shares or Common Shares
acquired by the Company in the open market or otherwise. If the total number of
shares which would otherwise be subject to options granted under the Plan on an
Offering Date exceeds the number of shares then available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding), the Committee shall make a pro rata allocation of the shares
remaining

2



--------------------------------------------------------------------------------



 



available for option grant in as uniform a manner as shall be practicable and as
it shall determine to be equitable. In such event, the Committee shall give
written notice to each Participant of such reduction of the number of option
shares affected thereby and shall similarly reduce the rate of payroll
deductions, if necessary.
4. PARTICIPATION
     4.1. Each Eligible Employee on an Offering Date shall become a Participant
as of the Offering Date by completing an Authorization Form and filing it with
the Committee by the date required by the Committee pursuant to such method as
it may be establish from time to time in its sole discretion. Such authorization
will remain in effect for subsequent Offering Periods, until modified or
terminated by the Participant.
     4.2. Any person who first becomes an Eligible Employee during an Offering
Period shall become a Participant as of the first day of a subsequent Offering
Date by completing an Authorization Form and filing it with the Committee by the
date required by the Committee pursuant to such method as may be established by
the Committee from time to time in its sole discretion. Such authorization will
remain in effect for subsequent Offering Periods, until modified or terminated
by the Participant.
     4.3. A person shall cease to be a Participant upon the earliest to occur
of:
          (a) the date the Participant ceases to be an Eligible Employee for any
reason;
          (b) the first day of the Offering Period beginning after the date on
which the Participant ceases payroll deduction under the Plan pursuant to
Section 6.1; or
          (c) the date of a withdrawal from the Plan by the Participant as
provided in Section 9.
5. GRANT OF OPTION
     5.1. On each Offering Date the Company shall grant each Participant an
option to purchase Common Shares, subject to the limitations set forth in
Sections 3 and 5.3.
     5.2. The option price per Common Share subject to an offering shall be,
unless otherwise determined by the Committee and communicated to Participants
prior to the deadline for Participants to file their Authorization Forms for the
Offering Period to which the Authorization Form applies, eighty-five percent
(85%) of the Fair Market Value of a Common Share on the Exercise Date.
     5.3. No Participant shall be granted an option which permits the
Participant’s rights to purchase Common Shares under the Plan and all other
employee stock purchase plans of the Company to accrue at a rate which exceeds
$25,000 of the Fair Market Value of the Common Shares on the Offering Date for
each calendar year in which such option is outstanding at any time; for purposes
of this limitation, there shall be counted only options to which Section 423 of
the Code applies.

3



--------------------------------------------------------------------------------



 



6. PAYROLL DEDUCTIONS
     6.1. A Participant may, in accordance with rules adopted by the Committee,
file an Authorization Form that authorize a payroll deduction of any whole
number percentage from one percent (1%) to ten percent (10%) (or such other
percentage as may be established by the Committee from time to time in its sole
discretion) of such Participant’s Compensation on each pay period during the
Offering Period. A Participant may increase such payroll deduction effective as
of each Offering Date provided the Participant files an Authorization Form
requesting the increase in accordance with rules established by the Committee. A
Participant may decrease or cease payroll deductions during an Offering Period
by filing an Authorization Form requesting the decrease or cessation in
accordance with rules established by the Committee.
     6.2. All payroll deductions made by a Participant shall be credited to the
Participant’s Account. A Participant may not make any additional payments to the
Participant’s Account.
7. EXERCISE OF OPTION
     7.1. Unless a Participant withdraws from the Plan as provided in Section 9,
the Participant’s option to purchase Common Shares will be exercised
automatically on the Exercise Date, and the maximum number of full Common Shares
subject to such option will be purchased for such Participant at the applicable
option price with the accumulated payroll deductions in the Participant’s
Account. No fractional shares shall be issued under the Plan.
     7.2. The Common Shares purchased upon exercise of an option hereunder shall
be credited to the Participant’s Account and shall be deemed to be transferred
to the Participant on the Exercise Date and, except as otherwise provided
herein, the Participant shall have all rights of a shareholder with respect to
such shares. Common Shares received upon stock dividends or stock splits shall
be treated as having been purchased on the Exercise Date of the shares to which
they relate.
8. DELIVERY OF COMMON SHARES
     As promptly as practicable after receipt by the Committee of a request for
withdrawal of Common Shares from any Participant in accordance with rules
established by the Committee, the Committee shall arrange for delivery to such
Participant of the Common Shares which the Participant requests to withdraw.
Withdrawals may be made no more frequently than twice each calendar year unless
approved by the Committee in its sole discretion.
9. WITHDRAWAL; TERMINATION OF EMPLOYMENT
     9.1. A Participant may withdraw all, but not less than all, the payroll
deductions and cash dividends credited to the Participant’s Account at any time
by giving written notice to the Committee which is received at least thirty
(30) days prior to the Exercise Date (or such other notice period as may be
established by the Committee from time to time in its sole discretion). All such
payroll deductions and cash dividends credited to the Participant’s Account will
be paid to the Participant promptly after receipt of such Participant’s notice
of withdrawal and the Participant’s option for the Offering Period in which the
withdrawal occurs will be automatically

4



--------------------------------------------------------------------------------



 



terminated. No further payroll deductions for the purchase of Common Shares will
be made for the Participant during such Offering Period, and any additional cash
dividends during the Offering Period will be distributed to the Participant.
     9.2. Upon termination of a Participant’s status as an Employee during the
Offering Period for any reason the payroll deductions and cash dividends
remaining credited to the Participant’s Account will be returned (and any future
cash dividends will be distributed) to the Participant or, in the case of the
Participant’s death, the estate of the Participant, and the Participant’s option
will be automatically terminated. A Participant’s status as an Employee shall
not be considered terminated in the case of a leave of absence agreed to in
writing by the Company or a Subsidiary (including but not limited to, military
and sick leave), provided that such leave is for a period of not more than six
(6) months or reemployment upon expiration of such leave is guaranteed by
contract or statute.
     9.3. A Participant’s withdrawal from an offering will not have any effect
upon such Participant’s eligibility to participant in a subsequent offering.
10. DIVIDENDS
     10.1. Cash dividends paid on Common Shares held in a Participant’s Account
shall be distributed to Participants as soon as practicable. Dividends paid in
Common Shares or stock splits of the Common Shares shall be credited to the
Accounts of Participants. Dividends paid on Common Shares in property (other
than cash or Common Shares) shall be distributed to Participants as soon as
practicable.
     10.2. No interest shall accrue on or be payable with respect to the payroll
deductions or credited cash dividends or a Participant in the Plan.
11. ADMINISTRATION
     The Plan shall be administered by the Committee, and the Committee may
select a third party administrator to whom its duties and responsibilities
hereunder may be delegated. The Committee shall have full power and authority,
subject to the provisions of the Plan, to promulgate such rules and regulations
as it deems necessary for the proper administration of the Plan, to interpret
the provisions and supervise the administration of the Plan, and to take all
action in connection therewith or in relation thereto as it deems necessary or
advisable. Any decision reduced to writing and signed by a majority of the
members of the Committee shall be fully effective as if it had been made at a
meeting duly held. The determination of the Committee on any matters relating to
the Plan shall be final, binding and conclusive. The Company will pay all
expenses incurred in the administration of the Plan. No member of the Committee
shall be personally liable for any action, determination, or interpretation made
in good faith with respect to the Plan, and all members of the Committee shall
be fully indemnified by the Company with respect to any such action,
determination or interpretation.
     The Committee may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures. Without limiting the generality of the foregoing, the
Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions or other

5



--------------------------------------------------------------------------------



 



contributions by Participants, payment of interest, conversion of local
currency, data privacy security, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements; however, if
such varying provisions are not in accordance with the provisions of Section
423(b) of the Code, including but not limited to the requirement of
Section 423(b)(5) of the Code that all options granted under the Plan shall have
the same rights and privileges unless otherwise provided under the Code and the
regulations promulgated thereunder, then the individuals affected by such
varying provisions shall be deemed to be participating under a sub-plan and not
in the Plan. The Committee may also adopt subplans applicable to particular
Subsidiaries or locations, which sub-plans may be designed to be outside the
scope of Section 423 of the Code and shall be deemed to be outside the scope of
Section 423 of the Code unless the terms of the sub-plan provide to the
contrary. The rules of such subplans may take precedence over other provisions
of this Plan, with the exception of Section 3, but unless otherwise superseded
by the terms of such subplan, the provisions of this Plan shall govern the
operation of such subplan. The Committee shall not be required to obtain the
approval of shareholders prior to the adoption, amendment or termination of any
subplan unless required by the laws of the foreign jurisdiction in which
Eligible Employees participating in the subplan are located.
12. NO TRANSFERABILITY
     Neither payroll deductions credited to a Participant’s Account nor any
rights with regard to the exercise of an option or to receive Common Shares
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Committee may treat such
act as an election to withdraw funds in accordance with Section 9.
13. USE OF FUNDS
     All payroll deductions received or held by the Company under the Plan may
be used by the Company for any corporate purpose, and the Company shall not be
obligated to segregate such payroll deductions.
14. EFFECT OF CERTAIN CHANGES
     14.1. In the event of any recapitalization, merger, consolidation,
reorganization, stock dividend, stock split, reverse stock split, combination or
exchange of shares, repurchase of shares, distribution of cash or property
(other than a regular cash dividend) spin-off or similar transaction or other
change in corporate structure affecting the Common Shares or the value thereof,
the Committee shall determine the equitable adjustments to be made under the
Plan, including without limitation adjustments to the number of Common Shares
which have been authorized for issuance under the Plan but have not yet been
granted under options, as well as the price per Common Share covered by each
option under the Plan which has not yet been exercised.
     14.2. In the event of the proposed liquidation or dissolution of the
Company, the Offering Period will terminate immediately prior to the
consummation of such proposed

6



--------------------------------------------------------------------------------



 



transaction, unless otherwise provided by the Board in its sole discretion, and
all outstanding options shall automatically terminate and the amounts of all
payroll deductions will be refunded without interest to the Participants.
     14.3. In the event of a proposed sale of all or substantially all of the
assets of the Company, or the merger or consolidation or similar combination of
the Company with or into another entity, then in the sole discretion of the
Board, either (1) each option shall be assumed or an equivalent option shall be
substituted by the successor corporation or parent or subsidiary of such
successor entity, (2) a date established by the Board on or before the date of
consummation of such merger, consolidation, combination or sale shall be treated
as a Exercise Date, and all outstanding options shall be exercised on such date,
(3) all outstanding options shall terminate and the accumulated payroll
deductions will be refunded without interest to the Participants, or
(4) outstanding options shall continue unchanged.
15. TERMINATION OR AMENDMENT
     The Board may at any time terminate, suspend or amend the Plan as it shall
deem advisable. No such termination may adversely affect options previously
granted without the consent of affected Participants. No amendment shall be
effective unless approved by the shareholders of the Company if shareholder
approval of such amendment is required to comply with applicable law, including
the rules and regulations of the New York Stock Exchange (or such other
principal securities market on which the Common Shares are traded).
16. NO EMPLOYMENT RIGHTS
     Nothing in the Plan shall confer upon any Participant the right to continue
in the employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of any
Participant at any time for any reason.
17. REGULATIONS AND OTHER APPROVALS; GOVERNING LAW
     17.1. This Plan and the right of all persons claiming an interest hereunder
shall be construed and determined in accordance with the laws of the State of
California without reference to principles of conflict of laws.
     17.2. The obligation of the Company to sell or deliver Common Shares with
respect to options granted under the Plan shall be subject to all applicable
laws, rules and regulations, including all applicable Federal and state
securities laws, and the obtaining of all such approvals by governmental
agencies as may be deemed necessary or appropriate by the Committee.
18. WITHHOLDING OF TAXES
     If the Participant makes a disposition, within the meaning of Section
424(c) of the Code and regulations promulgated thereunder, of any Common Shares
issued to such Participant pursuant to the Participant’s exercise of an option,
and such disposition occurs within the two-year period commencing on the day
after the Offering Date or within the one-year period commencing on the day
after the Exercise Date, such Participant shall, within five (5) days of such
disposition, notify the Company thereof and thereafter immediately deliver to
the Company

7



--------------------------------------------------------------------------------



 



any amount of Federal, state or local income taxes and other amounts, if any,
which the Company informs the Participant the Company is required to withhold.
19. MISCELLANEOUS
     19.1. If any provision of the Plan shall be held unlawful or otherwise
invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (a) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (b) not affect any other
provision of the Plan or part thereof, each of which shall remain in full force
and effect. If the making of any payment or the provision of any other benefit
required under the Plan shall be held unlawful or otherwise invalid or
unenforceable by a court of competent jurisdiction, such unlawfulness,
invalidity or unenforceability shall not prevent any other payment or benefit
from being made or provided under the Plan, and if the making of any payment in
full or the provision of any other benefit required under the Plan in full would
be unlawful or otherwise invalid or unenforceable, then such unlawfulness,
invalidity or unenforceability shall not prevent such payment or benefit from
being made or provided in part, to the extent that it would not be unlawful,
invalid or unenforceable, and the maximum payment or benefit that would not be
unlawful, invalid or unenforceable shall be made or provided under the Plan.
     19.2. As used in the Plan, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
     19.3. The captions in the Plan are for convenience of reference only, and
are not intended to narrow, limit or affect the substance or interpretation of
the provisions contained herein.
20. EFFECTIVE DATE; APPROVAL OF STOCKHOLDERS
     The Plan is effective as of April 26, 2007. The Plan shall be submitted to
the shareholders of the Company for approval within twelve (12) months after the
date the Plan is adopted by the Board. The Plan is conditioned upon the approval
of the shareholders of the Company, and failure to receive their approval shall
render the Plan and all outstanding options issued thereunder null and void and
of no effect.

8